                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

RAED A. KATTOM                                                                  PLAINTIFF

V.                          CASE NO. 4:18-cv-832-JM-BD

RUSSELL JACKSON, et al.                                                  DEFENDANTS
                                         ORDER

       The Court has received a Partial Recommended Disposition (Recommendation)

filed by Magistrate Judge Beth Deere. The parties have not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       Defendants’ motion to dismiss (#54) is DENIED.

       IT IS SO ORDERED, this 17th day of July, 2019.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
